PULTON, Senior Judge,
concurring:
I concur. The opinion in United States v. Myles, 7 M.J. 132 (C.M.A. 1979), by resorting to the adequacy of a defense counsel’s representation of his client, overlooks the trial counsel’s responsibility to facilitate an adequate plea bargain inquiry. Therefore, my concurrence is based solely on my view that the agreement condition in question, because of the sentence adjudged, could have no legal effect. Therefore, whether the appellant correctly understood it is of no consequence. Cf. United States v. Partin, 7 M.J. 409, 411 n.3 (C.M.A. 1979); United States v. McCray, 7 M.J. 191 (C.M.A. 1979).